Citation Nr: 0125502	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  98-05 260A	)	DATE
	)
	)


NOTICE

On the above date, the Board of Veterans' Appeals (Board) 
entered a decision on the following issue:

Whether the Board committed clear and unmistakable error in 
its April 1998 decision which determined that an overpayment 
of Department of Veterans Affairs improved death pension 
benefits had been properly created and denied waiver of 
recovery of the overpayment.  

The decision includes the following order:

ORDER

The Board's April 1998 decision which determined that an 
overpayment of VA improved death pension benefits had been 
properly created and denied waiver of recovery of the 
overpayment is not clearly and unmistakable erroneous.  

Because the Board's decision may include Federal tax return 
information protected by 26 U.S.C. § 6103, it has been filed 
in an Income Verification Match Folder.  A copy of that 
decision, which includes notice of appellate rights, has been 
provided to the Moving Party and the Moving Party's 
representative in accordance with the provisions of 
38 U.S.C.A. § 7104(e)(1) (West Supp. 2000).  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

